Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

LITHIUM-AIR BATTERY AND METHOD OF MANUFACTURING THE SAME
Examiner: Adam Arciero	S.N. 16/197,967	Art Unit 1727		December 2, 2021

DETAILED ACTION
Applicant's response filed on October 12, 2021 has been received. Claims 11 and 13-18 are currently pending. Claim 11 has been amended. Claims 12 and 19 have been canceled. After further consideration and search, the previous Allowable Subject Matter has been withdrawn.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
The claim rejections under 35 USC 103(a) as being unpatentable over Suzuki on claims 11, 14 and 17 are withdrawn because Applicant has amended the independent claim.

The claim rejections under 35 USC 103(a) as being unpatentable over Suzuki and Ludvik et al. on claims 13 and 16 are withdrawn because Applicant has amended the independent claim.

The claim rejections under 35 USC 103(a) as being unpatentable over Suzuki and Eicher et al. on claims 18-19 are withdrawn because Applicant has amended the independent claim.

Claims 11, 14-15 and 17 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Suzuki (US (2014/0370399 A1) in view of Amine et al. (US 2008/0134492 A1).
As to Claims 11 and 15, Suzuki discloses a lithium-air battery and method of making, comprising: providing a carbon cathode 3; a lithium anode 2; and a gel polymer electrolyte membrane comprise a first gel polymer electrolyte membrane 8a and a second polymer gel electrolyte membrane 8b which are laminated with the electrodes (Abstract, Fig. 1, and paragraphs [0005], [0043], [0057], [0059]-[0060], [0065], [0079]).  The first and second polymer gel electrolyte membranes comprise a polymer matrix that can be the same or different and are impregnated with a lithium salt electrolyte (Abstract, Fig. 1, paragraphs [0057], [0059]). Suzuki teaches wherein the electrolytes can comprise more than one solvent, such as an amide-based compound and a carbonate-based compound (paragraphs [0053] and [0055]). Therefore, this reads on the claim wherein the first electrolyte comprises an amide-base compound and the second electrolyte comprises a carbonate-based compound. At the time of the 
However, Amine et al. teaches wherein a gel electrolyte that comprises an electrolyte salt in a molar ratio of 0.01-0.3 based on the electrolyte, a polymer in an amount of 10-50 wt%, a crosslinking agent in an amount of 5-60 wt%, and an initiator (Abstract and paragraphs [0034-0036], claim 10). Amine et al. further recognizes wherein the amount of crosslinking agent and polymer compound as result-effective variables that impact the conductivity of the electrolyte (paragraph [0084]). Amine et al. does not specifically disclose the claimed amounts of the initiator. However, the courts have held that generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. See MPEP 2144.05, II, A. In addition, the courts have held that a particular parameter must first be recognized as a result-effective variable before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. See MPEP 2144.05, II, B. The claims do not require that the first and second polymer gel electrolyte membranes comprise different electrolytes, polymers, crosslinking agents, or initiators. At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the first and second 
As to Claims 14 and 17, Suzuki discloses impregnating the first and second electrolytes into their respective polymer matrix (paragraph [0091]).

Claims 13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US (2014/0370399 A1) in view of Amine et al. (US 2008/0134492 A1) as applied to claims 11, 14-15 and 17 above and in further view of Ludvik et al. (US 2013/0209348 A1).
As to Claims 13 and 16, modified Suzuki does not specifically disclose the claimed method steps.
However, Ludvik et al. teaches of a method for polymerizing a polymer comprising polymerizing at a temperature of about 80º C for a time of about 10 hours (paragraphs [0295] and [0462]). At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the method of Suzuki to comprise the claimed polymerizing time and temperature because Ludvik teaches that such temperatures and times are appropriate for manufacturing polymers (paragraph [0295]).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US (2014/0370399 A1) in view of Amine et al. (US 2008/0134492 A1) as applied to claims 11, 14-15 and 17 above and in further view of Eicher et al. (US 2014/0045078 A1).

However, Eicher teaches of a lithium-air battery comprising a separation c membrane provided between first and second electrolytes b,d (Fig. 1). At the time of the invention, it would have been obvious to one of ordinary skill in the art to provide a separation membrane between the first and second electrolytes of Suzuki because Eicher teaches that an improved battery for a vehicle can be provided (paragraph [0003]). In addition, the courts have held that the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  See MPEP 2144.04, IV, C.
As to Claim 19, modified Suzuki does not specifically disclose the claimed separation membrane provided between the first and second electrolyte or a vehicle comprising the battery of claim 1.
However, Eicher teaches of a lithium-air battery comprising a Lisicon (lithium-ion conductive) separation membrane c provided between first and second electrolytes b,d (Fig. 1). At the time of the invention, it would have been obvious to one of ordinary skill in the art to provide a separation membrane between the first and second electrolytes of Suzuki because Eicher teaches that an improved battery for a vehicle can be provided (paragraph [0003]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ARCIERO whose telephone number is (571)270-5116. The examiner can normally be reached Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM A ARCIERO/Examiner, Art Unit 1727